DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Applicant’s election without traverse of Species VI in the reply filed on 09/21/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner vessel”, top rim flange, “outer vessel”, and vessel cavity”, as required in claims 1 and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Recited “actuated securing device” from claim 10 are not disclosed in Applicant’s Written Description.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 10, it is unclear form the specification what structure is referred with “inner vessel” including a “top rim flange” and “outer vessel” including a “top rim” because nowhere in the specification is disclosed any of those structures included with the tubular body.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 10 are rejected for the reasons explained in the 112 first paragraph above.  It is unclear to which structure applicant is referring with the recited “inner vessel” including a “top rim flange” and “outer vessel” including a “top rim”, because no structure from the elected embodiment discloses any of the structure as recited, and nowhere in the specification is disclosed the required structure from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amar (US 2014/0314244) in view of Larsen (4,756,407) and Mohindra (US 2014/0341411).
Claim 1
Amar discloses a medicament case carrier apparatus comprising a generally tubular body (30) elongated along a longitudinal axis, the generally tubular body having an interior cavity and an open end (defined by end where cap 20 is located), the interior cavity coextensive with the open end; the generally tubular body comprising an inner vessel (32) having an inner surface in communication with the interior cavity, an outer surface and a top rim flange (defined by top surface of the inner vessel) extending orthogonally from the longitudinal axis of the tubular body, an outer vessel (31) having an inner surface, an outer surface and a top rim (defined by top surface of the outer vessel), the top rim flange of the inner vessel configured to be coextensive with the top rim of the outer vessel so as to form a vessel cavity (defined by insulating space 33) between the inner surface of the outer vessel and the outer surface of the inner vessel (see figure 4A and [0030]); a removable cap (20) configured to be secured at the open end for selectively allowing insertion or removal of a medicament container into or from said interior cavity (see figures 1 and 3).  Amar does not disclose the cap including one or more a shock absorbing elements configured to extend into the interior cavity; at least one input device configured to output a control signal; at least one display device configured to display at least one visual indicator of a date; a power source; and a processor as required.  However, Larsen discloses a container for medicinal tablets comprising a housing (20) and a cap (70) including a shock absorbing element (84) that functions as a gasket or sealing element between the cap and the housing, also acts as a cushion for the tablets inserted within the housing (see column 5 lines 23-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Amar including the shock absorbent element as taught by Larsen not only to provide a seal between the body and the cap, but also to act as a cushion for the pills inside the case carrier.  Regarding the limitation of the cap including the input device, the display device, the power source, and the processor, Mohindra discloses a medicament container comprising a cap (12) comprising at least one input device/buttons configured to output a control signal; at least one display device configured to display at least one visual indicator of a date/time elapsed (see [0022]); a power source (battery); and a processor/microcontroller capable by code executing to receive a control signal, and in response to the control signal, advance a date is real time, from a first pre-set date to a second preset date and provide a notification via the output device upon reaching the second pre-set date (see figure 28, [0019], [0023], and [0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Amar and Larsen including an input device, a display device, a power source and a processor as taught by Mohindra for tamper proof evidence to the user on keeping track when the cap has been opened and/or closed.
Claim 3
Amar further discloses a shock-absorbing material disposed within the interior cavity (see [0040]).
Claim 4
Mohindra further discloses the second preset date corresponds to the refill date of the medicament contained within the medicament case (see 0091]).
Claim 5
Mohindra further discloses the control device includes a wireless communication device that configures the microprocessor to exchange data with one or more remote computing devices (see [0091]).
Claim 6
Mohindra further discloses the power supply is a rechargeable battery integrated into the cap (see figure 28 and [0023]).
Claim 7
Mohindra further discloses the output device is a screen integral to the cap and capable to display at least the second pre-set date (see figure 28, [0022] and [0084]).
Claim 8
Mohindra further discloses the input device includes at least two buttons, where each button controls advancement of a different date characteristic (see [0022]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amar (US 2014/0314244), Larsen (4,756,407) and Mohindra (US 2014/0341411) as applied to claim 1 above, and further in view of Patel (US 2020/0390655).
Amar, Larsen and Mohindra does not specifically discloses the date characteristics include day, month, and year.  However, Patel discloses a container (101) comprising a cap comprising a display (614) including day and month (see [0041], [0079] and figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Amar and Mohindra including day and month as taught by Patel, and further including a year for providing exact time elapsed since last medication was taken.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amar (US 2014/0314244) in view of Bolen (US 2019/010364) and Mohindra (US 2014/0341411).
Amar discloses a medicament case carrier apparatus comprising a generally tubular body (30) elongated along a longitudinal axis, the generally tubular body having an interior cavity and an open end (defined by end where cap 20 is located), the interior cavity coextensive with the open end; the generally tubular body comprising an inner vessel (32) having an inner surface in communication with the interior cavity, an outer surface and a top rim flange (defined by top surface of the inner vessel) extending orthogonally from the longitudinal axis of the tubular body, an outer vessel (31) having an inner surface, an outer surface and a top rim (defined by top surface of the outer vessel), the top rim flange of the inner vessel configured to be coextensive with the top rim of the outer vessel so as to form a vessel cavity (defined by insulating space 33) between the inner surface of the outer vessel and the outer surface of the inner vessel (see figure 4A and [0030]); and a cap (20) at the open end for selectively allowing insertion or removal of a medicament container into or from said interior cavity (see figures 1 and 3).  Amar further discloses the cap comprising threads (26) for attaching the cap to complementary threads of the tubular body (see [0033]).  Amar does not disclose the cap including an actuated securing device configured to extend into the interior cavity; and a control device as required.  However, Bolen discloses a container comprising a cap (101) including prongs (604) with teeth (105) that engages with recesses provided in rings (102) of a base container (103) (see [0005], [0027], [0028] and figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Amar replacing the threads for prongs with teeth engaging into recesses in the tubular body as taught by Bolen since threads and prongs with teeth engaging with recesses are considered equivalent fastening structure in the art for engaging and locking together parts of a container.  Regarding the limitation of the control device, Mohindra discloses a medicament container comprising a cap (12) comprising a control device including at least one input device/buttons configured to output a control signal; at least one display device configured to display at least one visual indicator of a date/time elapsed (see [0022]); and a power source (battery); timing circuit/microcontroller capable to advance in real time, from a first pre-set date to a second preset date and provide a notification via the output device upon reaching the second pre-set date (see figure 28, [0019], [0023], and [0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Amar and Bolen including an input device, a display device, a power source and a timing circuit/microcontroller as taught by Mohindra for tamper proof evidence to the user on keeping track when the cap has been opened and/or closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736